                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                           8:18CR109

         vs.
                                                                 ORDER ON APPEARANCE FOR
ARTURO CEJA-CEBALLOS,                                           PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on July 12, 2019 regarding the Petition for Action
on Conditions of Pretrial Release [105]. Kristina Murphree represented the defendant. Kimberly
Bunjer represented the government. The defendant was advised of the alleged violations of pretrial
release, the possible sanctions for violation of a release condition, and the right to a hearing in
accordance with the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating conditions of release. The Court took judicial
notice of the petition and violation report. The Court finds the defendant freely, knowingly, intelligently,
and voluntarily admitted violating release condition (n). The Court further finds there is clear and
convincing evidence that a condition was violated. Therefore, the Court finds the defendant violated
the Order Setting Conditions of Release [19].
        The government requested an order of revocation and detention. After consideration of the
report of Pretrial Services and the arguments of the parties, and affording the defendant an opportunity
for allocution, the Court finds there is no condition or combination of conditions of release that will
assure that the defendant will not pose a danger to the safety of any other person or the community;
and the defendant is unlikely to abide by any condition or combination of conditions of release. The
government’s request for revocation and detention is granted. The Order Setting Conditions of
Release [19] is revoked and the defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding. The United States Marshal is directed to hold the
defendant locally as long as they can to facilitate the resolution of this matter.
IT IS SO ORDERED.


Dated this 12th day of July, 2019.

                                         BY THE COURT:

                                         s/ Susan M. Bazis
                                         United States Magistrate Judge




                                     2
